Citation Nr: 0719632	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  04-12 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for bilateral vision 
impairment.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1974 to 
July 1977 and again from August 1981 to December 1997.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  The veteran testified at a personal 
hearing before the RO in December 2005.    

The veteran also perfected an appeal as to the initial 
ratings assigned for the veteran's low back disability and 
upper back scar.  She withdrew that appeal in writing in a 
February 2006 statement.  See 38 C.F.R. § 20.204 (2006).  
Therefore, these issues are not currently before the Board.


FINDINGS OF FACT

1.  The veteran has bilateral cataracts, epimacular membrane 
disorders, and a small corneal scar in left eye that are not 
related to any disease or injury during her active service.

2.  The veteran did not incur a superimposed disease or 
injury to the eyes in service, and her current impairment in 
visual acuity as the result of refractive error is not a 
"disease" or "injury" under the meaning of applicable law 
and regulation for VA purposes.


CONCLUSION OF LAW

Service connection for vision impairment is not established.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 4.9 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).  

To establish service connection, there must be: (1) A medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996). 

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).    
  
A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  A demonstration of continuity of 
symptomatology is an alternative method of demonstrating the 
second and/or third Caluza elements discussed above.  Savage, 
10 Vet. App. at 495-496.  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

However, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
recently emphasized that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, No. 04-0534 (Vet. App. June 15, 2007 
).   

Congenital or developmental defects, including refractive 
errors of the eyes, are not "diseases or injuries" within the 
meaning of applicable statutes and regulations.  38 C.F.R. §§ 
3.303(c), 4.9.  Myopia, presbyopia, and astigmatism are all 
considered to be a form of refractive error.  See VA 
Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, 
Chapter 4, Section B, Topic 10.  Actual pathology, other than 
refractive error, is required to support impairment of visual 
acuity. Id.  Service connection may be granted for congenital 
or hereditary diseases, if initially manifested in or 
aggravated by service, but not for defects such as refractive 
error.  VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 
(July 18, 1990).  

Thus, refractive error requires more than an increase in 
severity during service in order to warrant a grant of 
service connection.  In this regard, there is a lack of 
entitlement under the law to service connection for 
refractive error of the eye, unless the evidence shows that 
it was subject to a superimposed disease or injury during 
military service that resulted in increased disability.  See 
VAOPGCPREC 82-90.   

The best distant vision obtainable after best correction by 
glasses will be the basis of rating visual acuity, except in 
cases of keratoconus in which contact lenses are medically 
required.  38 C.F.R. § 4.75.  In addition, diplopia, which is 
only occasional or correctable, is not considered a 
disability for VA purposes.  38 C.F.R. § 4.77.     

When the veteran initially filed her claim in January 2002, 
she asserted that she has suffered from "poor eyesight" 
since June 1989 during service.  At the personal hearing in 
December 2005, the veteran explained the she believes due to 
her military occupational specialty (MOS) as a clerk in 
supply administration and operations, she suffered membrane 
damage to her eyes from collisions with equipment and 
exposure to sand and dust particles.  As a result, she 
contends that her vision worsened to the point that the 
military prescribed her glasses in 1994 during service.  Her 
DD Form 214 confirms the above MOS mentioned by the veteran.   

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  In this regard, the veteran 
recently underwent VA surgical procedures for the left eye as 
the result of an epimacular membrane disorder in March 2005 
and as the result of cataracts in December 2005.  An April 
2005 VA eye examiner also noted a small corneal scar in the 
left eye, not visually significant, and bilateral cataracts 
and epimacular membranes.   

In light of the above, the evidence clearly demonstrates 
current bilateral eye disorders.    

With regard to service medical records (SMRs), in June 2003 a 
response to a 3101 PIES request from the RO indicated that 
SMRs from February 1974 to July 1977, during the veteran's 
initial period of service, are unavailable and missing.  
However, the RO was able to secure SMRs for her second period 
of service from August 1981 to December 1997.

When certain SMRs are lost or missing, VA has a heightened 
obligation to satisfy the duty to assist.  Under such 
circumstances, the United States Court of Appeals for 
Veterans Claims (Court) has held that VA has a heightened 
duty "to consider the applicability of the benefit of the 
doubt rule, to assist the claimant in developing the claim, 
and to explain its decision when the veteran's medical 
records have been destroyed."  Cromer v. Nicholson, 19 Vet. 
App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 
46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
 
In any event, despite the missing SMRs, the veteran 
specifically indicated at the personal hearing that she 
experienced no eye problems during her first period of 
service.  The evidence supports this assertion in that upon 
induction into her second period of service in June 1981, her 
eye examination was normal, with visual acuity uncorrected at 
20/25 for the right eye and 20/20 for the left eye.  
Consequently, the fact that SMRs are missing from this prior 
period does not affect the veteran's claim.     

SMRs during her second period of service initially record 
complaints of blurred vision, diplopia, and loss of night 
vision in April 1982.  Significantly, she was diagnosed with 
myopia (refractive error).  Several months later, in May 
1982, glasses were ordered for the veteran, contradicting the 
veteran's contention at the hearing that she did require 
glasses until 1994, and providing evidence against her claim.

The veteran underwent a latter SMR eye examination in 
December 1985, with complaints similar to those asserted in 
1982.  Again, no eye pathology was noted aside from 
congenital myopic astigmatism.  The veteran underwent further 
eye examinations during service in March 1990, August 1993, 
November 1995, November 1996, and upon separation in 
September 1997.  

Aside from one instance of conjunctivitis that resolved 
without residual disability in November 1995, there is no 
indication of trauma or injury to the eyes, ocular pathology, 
or an unusual worsening of corrected vision.  In fact, all of 
the above SMR eye examinations reveal that best-corrected 
vision in both eyes remained at 20/20 throughout service, 
providing strong evidence against the claim.       

The Board notes that the occasional diplopia experienced by 
the veteran during service is not considered a "disability" 
for VA purposes.  38 C.F.R. § 4.77.  

Post-service, it is significant to note that when the veteran 
first underwent a VA eye examination in February 2002, the 
veteran was only diagnosed with refractive error, myopia, and 
presbyopia in both eyes.  There was no evidence of ocular 
pathology due to an epimacular membrane in either eye at that 
time, providing more evidence against this claim.    
  
In fact, the first evidence of bilateral epimacular membranes 
was in 2003, approximately five years after discharge, 
according to a University of Mississippi Department of 
Ophthalmology report dated in October 2004.  Cataracts were 
subsequently diagnosed in April 2005 by a VA examiner.  The 
United States Court of Appeals for the Federal Circuit has 
determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  

Of equal significance is the fact that the April 2005 VA eye 
examiner, who also performed the earlier February 2002 
examination, opined that the veteran's epimacular membrane 
pathology developed after the 2002 examination, and was not 
related to any prior event or diagnosis, to include any 
service-connected problem.  Further, the examiner concluded 
that a left corneal scar, which according to the veteran was 
caused by an injury in service, was not visually significant.  
The Board finds that this negative medical opinion is 
entitled to great probative weight against the claim.  
Incidentally, it is also important to note that none of the 
many eye examinations performed during service confirm that 
any left corneal scar existed during service, providing more 
evidence against this claim.      
 
The Board has considered the veteran's lay contention that 
her poor eyesight during service was incorrectly diagnosed as 
only being due to refractive error, but in actuality should 
have also have reflected membrane damage that was missed by 
the military doctors.  In this regard, the Board does not 
deny that the veteran is competent to describe the occurrence 
of in-service injuries and or to describe in-service symptoms 
such as poor eyesight.  Layno, 6 Vet. App. at 469.  

However, in this case, where the claim involves issues of 
medical fact, neither the veteran nor her representative, 
without evidence showing that he or she has medical training 
or expertise, is competent to offer a medical diagnosis or an 
opinion as to the medical etiology of her current bilateral 
epimacular membrane or cataract disorders.  See 38 C.F.R. 
§ 3.159(a)(2); Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  

Thus, absent evidence that her current refractive error, 
myopia, and presbyopia are due to in-service trauma or were 
subject to a superimposed disease or injury during service, 
they are not disabilities for purposes of VA disability 
compensation as they are congenital or developmental in 
nature.  38 C.F.R. § 3.303(c).  See, e.g., Browder v. 
Derwinski, 1 Vet. App. 204 (1991).  In this regard, there is 
no competent evidence that her recent bilateral epimacular 
membranes and cataracts were superimposed upon her refractive 
error during her military service.  See VAOPGCPREC 82-90.  As 
discussed above, the competent evidence of record is clearly 
against a finding of a nexus between the veteran's current 
ocular pathologies and her period of active service.  Boyer, 
210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000).  

Accordingly, even in consideration of the heightened duty due 
to missing SMRs, the preponderance of the evidence is against 
service connection for vision impairment.  38 U.S.C.A. § 
5107(b).  

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of VCAA letter dated in February 
2002, the RO advised the veteran of the evidence needed to 
substantiate the claim and explained what evidence VA was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible to 
provide.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Thus, the Board finds that the RO has provided all 
notice required by the VCAA for the first three elements of 
notice.  38 U.S.C.A. § 5103(a).  See Quartuccio, supra.

With regard to the first element of notice, additional May 
2006 correspondence from the RO further advised the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).  
Notably, the RO did not provide Dingess first element notice 
prior to the initial adjudication on appeal.  Pelegrini, 18 
Vet. App. at 120.  In this regard, it is important to note 
that the decision in Dingess was only recently issued by the 
Court.  Therefore, there was no basis for the VA to act in 
accordance with a Court decision that did not exist until 
March 2006.    

In addition, the Board observes that the RO correctly issued 
the initial February 2002 VCAA notice letter prior to the 
October 2002 adverse determination on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004).  However, the 
above letter did not meet the 4th element of VCAA notice in 
that it did not ask the veteran to provide any evidence in 
her possession that pertains to the claim. Id at 120-21.  

In this regard, most recently, in Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007), the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial.  In other words, any error in the timing of VCAA 
notice or the content of the four elements of VCAA notice is 
presumed prejudicial, and the VA has the burden of rebutting 
this presumption by showing that the error was not 
prejudicial to the veteran in that it does not affect the 
essential fairness of the adjudication.  To do this, the VA 
must demonstrate: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  

Thus, there is a presumption of prejudice due to the timing 
error for the 1st element Dingess notice and the content 
error in providing no 4th element VCAA notice.  However, the 
Board finds that prejudice has been rebutted in this case by 
the following: (1) based on the communications sent to the 
veteran over the course of this appeal, the veteran clearly 
has actual knowledge of the evidence she is required to 
submit in this case; and (2) in this case, based on the 
veteran's contentions and the communications provided to the 
veteran by the VA over the course of this appeal, the veteran 
reasonably understands from the notices provided what was 
needed.  

Specifically, the veteran submitted additional personal 
statements and private medical records in response to the 
request for information.  In addition, the actual notices 
provided by the VA are clear and pertinent to the veteran's 
contentions, such that a reasonable person could understand 
what was required to prove the service connection claim.  
Further, with regard to the fourth element of VCAA notice, 
the VCAA letter dated in February 2002 advised the veteran 
that the VA would try to obtain any "necessary information 
or evidence."  In fact, the veteran specifically indicated 
in February 2006 that she would submit additional evidence 
within 60 days, but subsequently failed to identify, to 
authorize VA to obtain, or to submit this evidence.  At the 
very least, she demonstrated an awareness of the 4th element 
of notice.    

Overall, even though the VA, under Sanders, may have erred by 
relying on various post-decisional documents (Dingess letter) 
to conclude that adequate VCAA notice has been provided, the 
veteran was afforded a meaningful opportunity to participate 
in the adjudication of her claim.  Overton v. Nicholson, 20 
Vet. App. 427, 435 (2006).
 
With respect to the duty to assist, the RO has secured the 
veteran's SMRs, VA treatment records, and several relevant VA 
medical examinations.  She has not identified any other VA or 
private medical records relevant to the claim on appeal, 
other than what was submitted or obtained.  

The Board does acknowledge that VA has a heightened duty to 
assist and to search for alternate medical records when SMRs 
are missing or presumed destroyed.  Cromer, 19 Vet. App. at 
217-18.  However, the evidence shows, and the veteran herself 
confirms, that SMRs missing from the first period of service 
would not provide any evidence in support of her claim.  The 
Board finds no basis for further pursuit of additional 
missing SMRs.  Thus, the Board is satisfied that the duty to 
assist has been met.  38 U.S.C.A. § 5103A.  

ORDER

Service connection for bilateral vision impairment is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


